DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
Regarding claim 1, the closest prior art is Collins et al. WO 01/03817 A1 published 18 Jan. 2001 and Santoiemmo US 2012/0107463 A1. Collins teaches a pressurization device with a microprocessor and a pressure sensor, where the user operates the device to pressurize the bottle in steps. Santoiemmo teaches a microprocessor determines a rate of pressure increase during each step. The prior art does not teach the microprocessor as claimed and performing the comparison of the pressure increases. No prior art, alone or in combination, teaches all the limitations of claim 1. 
Claims 2-6 depend upon claim 1.
Claim 7 contains similarly allowable subject matter as claim 1.
Claims 8-11 depend upon claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776